                 Case 16-14757         Doc 57   Filed 11/14/19   Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)

In re:                                          :
                                                :
                                                :
BARBARA L. RICHARDSON,                          :   Case No.: 16-1-4757-TJC
                                                :   Chapter 13
                             Debtor.            :
                                                :

                     NOTICE OF FINAL CURE PAYMENT AND
                          OPPORTUNITY FOR HEARING
           ___________________________________________________________

       PLEASE TAKE NOTICE, pursuant to Bankruptcy Rule 3002.1(f), that Timothy P.
Branigan, Chapter 13 trustee in the above-captioned case (“Trustee”) has made the final payment
provided in the confirmed plan to cure the default on the claim secured by the Debtor(s)’
personal residence stated in the allowed proof of claim filed on behalf of:

Ditect Financial, LLC whose successor in interest
U.S. Bank Trust National Association whose servicer is
SN Servicing Corporation
323 Fifth Street
Eureka, CA 95501
Acct No. 6289

The Trustee has no knowledge of and makes no representation concerning payment of other
default amounts or post-petition amounts not provided for and funded in the confirmed plan.

        PLEASE TAKE NOTICE, that, pursuant to Bankruptcy Rule 3002.1(g), no later than
21 days after service of this Notice, the Debtor(s), and the Trustee, a statement indicating
whether it agrees that the Debtor has paid the amount required to cure the default and whether,
consistent with 11 U.S.C. §1322(b)(5), the Debtor is otherwise current on all payments. The
statement shall itemize any required cure or post-petition amounts that the holder contends
remain unpaid as of the date of the statement. Upon the timely filing of a statement by the
claimant, the Debtor(s) or the Trustee may file a motion requesting a hearing to determine
whether the amount required to cure the default and all required post-petition amounts have been
paid in full.

FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice as provided for under Bankruptcy Rule 3002.1(g), the Court may enter an order
declaring that the Debtor(s) has cured the default and that no amounts are unpaid as of the
date of this Notice.
                 Case 16-14757         Doc 57    Filed 11/14/19    Page 2 of 2




                                                      Respectfully submitted,



November 14, 2019                                     _ /s/ Timothy P. Branigan______________
                                                      Timothy P. Branigan (Fed. Bar No. 06295)
                                                      Chapter 13 Trustee
                                                      9891 Broken Land Parkway, #301
                                                      Columbia, Maryland 21046
                                                      (410) 290-9120

                                       Certificate of Service

       I hereby certify that the following persons are to be served electronically via the CM/ECF
system:

Frank Morris, II, Esq.

William M. Savage, Esq.

Kristine D. Brown, Esq.

      I caused a copy of the pleading above to be sent on November 14, 2019 by first-class
U.S. mail, postage prepaid to

SN Servicing Corporation                              Craig A Edelman, Esq.
Attn: Robin P. Arkney, II, President                  Buckley Madole, PC
323 Fifth Street                                      P, O, Box 9013
Eureka, CA 95501                                      Addison, TX 75001

Barbara L. Richardson
10809 Sutton Drive
Upper Marlboro, MD 20774

                                                      _ /s/ Timothy P. Branigan_______________
                                                      Timothy P. Branigan (Fed. Bar No. 06295)




                                                -2-
